Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/22/2022 has been entered. Claims 1 and 3-29 remain pending in the application. Claims 1, 3-6, 8-9, 16 and 18 have been amended and claim 2 has been canceled by the Applicant. Previous claims 1-20 rejections under 35 U.S.C. 112(a) ir pre-AIA  112 first paragraph have been withdrawn in light of Applicant’s amendment to claim 1. Previous double patenting rejections of claim 1 have been overcome by claim amendments to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62849317, filed on 05/17/2019, which claims foreign priority to CN 202020150618.7, filed on 02/03/2020 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (hereafter Wade, of record) US 20120229926 A1. 
In regard to independent claim 1,  Wade teaches (see Figs. 1-14) an optical element driving mechanism (lens drive device, 1, see e.g. Abstract, paragraphs [02, 07-14, 61-71, 74-82, 87-96]), comprising: 
a movable portion for connecting to an optical element (i.e. as first and second holding body 2, 3, holding photography lens in lens holder 12, e.g. paragraphs [61-71]), wherein the optical element has a main axis (photography lens has optical axis L, paragraphs [63-66], Figs. 1-5; 
a fixed portion (fixed body 4, also the body 3 that is fixed with respect to body 2, paragraphs [64-67]) comprising a base (i.e. as e.g. 3 has spacer 16, fixing member 14, and e.g. 4 has base 18 with 20, coil fixing member 19, paragraphs [64-67, 77-78, 98], Figs. 2-4), wherein the movable portion is movably connected to the fixed portion (i.e. as 2,3 are movably connected to 4, and 2 is movably connected to 3, via plate springs 8, 9 and suspension wires 10, paragraphs [64-65], Figs. 2-5); and 
a driving assembly disposed on the movable portion or the fixed portion for driving the movable portion moving relative to the fixed portion (as first drive mechanism 5 for driving 2 in L (z) direction, second drive mechanism 6 for driving 3 with 2 in left-right (y) direction, and third driving mechanism 7 for driving 3 with 2 in front-back (x) direction, disposed on 4, 3 and 2, paragraphs [64-74], Figs. 2-5),   
wherein the driving assembly (5, 6, 7) comprises:
a first magnetic element disposed on the base (i.e. as coil 26 with coil fixing member 19 disposed on base 18 of 4, and also as second magnet 25 disposed on fixing member 14 and spacer 16 of 3, paragraphs [61, 67], e.g. Figs. 2-4), 
a second magnetic element disposed on the base (i.e. as first drive magnet 23 with plate 35 disposed on spacer 16 of 3, paragraphs [67-70, 98], Figs. 2-4), and 
a third magnetic element disposed on movable portion (i.e. as first drive coil 24 disposed on flange 13b part of movable lens holder 12 of 2, and also as second drive magnet 25 on 14 of  second holding body 3 that is movable relative to 4, paragraphs [67-75, Figs. 2-5) and between the first magnetic element and the second magnetic element (as e.g. 24 is between 26 and 23, and also as  25 is between 26 and 23, as depicted in Figs. 2-4, paragraphs [67-75]).  
Regarding claim 3,  Wade teaches (see Figs. 1-14) that the driving assembly (1) further comprises: a fourth magnetic element; a fifth magnetic element; and a sixth magnetic element (i.e. as third drive magnet 27 or coil 28, the another of first drive magnet(s) 23, and another first drive coil(s) 24, paragraphs [67-75, Figs. 2-5), the sixth magnetic element is disposed between the fourth magnetic element and the fifth magnetic element (as e.g. 24 is between 27 and 23, or 27 is between 28 and 24, as depicted in Figs. 2-4, paragraphs [67-75]), a length of the first magnetic element is different than a length of the fourth magnetic element (e.g. as a length of magnet pieces 38-39 of 25 is different from a length of magnet pieces 38-41 of 27, as depicted in Figs. 2-3), and a length of the second magnetic element is different than a length of the fifth magnetic element (e.g. as a side length of one 23 (on Y2 side) is different from a base length of another 23 on (X2 side) of triangular base prism shaped 23, as depicted in Figs. 2, 3).
Regarding claim 5,  Wade teaches (see Figs. 1-14) that the first magnetic element comprises a long side and a short side (as 25 has long outer side including 38-41pieces  and sort inner side including e.g. pieces 38-39, paragraphs [67-75, Figs. 2-3), the second magnetic element comprises a long side and a short side (as 23 has long inner diagonal/hypotenuse side and short outer leg side next to 38 piece of 25, as depicted in Figs. 2-3), and the distance between the short side of the first magnetic element and the short side of the second magnetic element is less than a distance between the short side of the first magnetic element and the long 20side of the second magnetic element in a direction that is perpendicular to the main axis (as distance between inner side of 38-39 of 25 to outer small leg side of 23 is shorter than distance between inner side of 38-39 of 25 to long inner diagonal/hypotenuse side of 23, as depicted in Figs. 2-3). 
Regarding claim 6,  Wade teaches (see Figs. 1-14) that the base (i.e. as e.g. 3 has spacer 16, fixing member 14, and e.g. 4 has base 18 with 20, coil fixing member 19, paragraphs [64-67, 77-78, 98], Figs. 2-4) comprises a first accommodating element and a second accommodating element, the first magnetic element is disposed in the first accommodating element, and the second magnetic element is disposed in the second accommodating element (i.e. as 3,16, 14 has bottom and tube parts 14a,b accommodating magnet(s) 23 and magnetic yoke member 35 accommodating magnets 23, alternatively 4, 18 has 19 accommodating coil(s) 26 and abutting member 21 accommodating 2, 3 with flange 13b for coils 24, as depicted in Figs. 2-5, paragraphs [64-67, 77-78, 98]).  
Regarding claim 7,  Wade teaches (see Figs. 1-14) that a height of the first accommodating element is different than a height of the second accommodating element along the main axis (i.e. as height of e.g. 14a,b is different from height of 35, or height of height of 19 is different from height of 21 or 13b, as depicted in Figs. 2-5, paragraphs [64-70, 77-78, 98]).  
Regarding claim 8,  Wade teaches (see Figs. 1-14) that a height of the first magnetic element is different than a height of the second magnetic element along the main axis (e.g. as a height of 25 is different from a height of 23 (or it’s magnetic parts 31-33) along L axis, or also as height of 26 is different than a height of 24, as depicted in Figs. 2-4, paragraphs [64-70, 96-97]).  
Regarding claim 9,  Wade teaches (see Figs. 1-14) that a length of the first magnetic element is different than a length of the second magnetic element in a first direction that is perpendicular to the main axis (e.g. as a length of 25 is different from a length of 23 (or it’s magnetic parts 31-33) along X or Y axis directions, or also as a length of 26 is different than a length of 24 along X or Y directions , as depicted in Figs. 2-3, paragraphs [64-70, 96-97]).  
Regarding claim 10,  Wade teaches (see Figs. 1-14) that a width of the first magnetic element is different than a width of the second magnetic element in a second direction that is perpendicular to the main axis, and the first direction is perpendicular to the second direction (e.g. as a width of 25 is different from a width of 23 (or it’s magnetic parts 31-33) along other of X or Y axis directions, or also as a width of 26 is different than a width of 24 along other of X or Y directions, where Y is perpendicular to Z and to optical axis L along Z direction, as depicted in Figs. 2-3, paragraphs [62, 64-70, 96-97]).  
Regarding claim 11,  Wade teaches (see Figs. 1-14) that the driving assembly (5, 6, 7)) comprises two first magnetic elements (as there are two magnets 25, or coils 26, along e.g. Y direction,  paragraphs [64-75], Figs. 2-5), two second magnetic elements (two magnets 23, or coils 24,  along e.g. y direction, paragraphs [64-70], Figs. 2-5), and two third magnetic elements (as there are two coils 24 along e.g. Y direction, or two magnets 25 along Y-direction, as depicted in Figs. 2-4, paragraphs [62, 67-70]), the first magnetic elements are symmetrical to the main axis, the second magnetic elements are symmetrical to the main axis, and the third magnetic elements are symmetrical to the main axis (i.e. as the above mentioned pairs of magnets 24, 23 and coils 24, or as well pairs coils 26, 24, magnets 25 are symmetrical to main optical axis L, depicted in Figs. 2-4, paragraphs [62, 67-70]).  
  Regarding claim 12,  Wade teaches (see Figs. 1-14) further comprising two resilient elements connected to the movable portion and the fixed portion (as plate springs 8, 9, also suspension wires 10, paragraphs [61, 64-67, 72-83, 76, 79], Figs. 2-7, 12-14).  
Regarding claim 13,  Wade teaches (see Figs. 1-14) that the resilient elements are symmetrical to the main axis (as plate springs 8, 9, also suspension wires 10 are symmetrical to optical L axis, as depicted in Figs. 2-7, 12, paragraphs [61, 64-67, 72-83, 76, 79]). 
Regarding claim 14,  Wade teaches (see Figs. 1-14) further comprising a circuit electrically connected to the driving assembly, wherein the movable portion includes two recesses, and the circuit is positioned in the two recesses.  
Regarding claim 15,  Wade teaches (see Figs. 1-14)  that the movable portion comprises a holder (e.g. as 2, 3 are holding bodies, paragraphs [64-67), and a protruding portion is formed on the holder and extending in the main axis (as 3 includes tube part 14b of 14 extending in L axis direction, and 2 includes sleeve 13 with tube part 13a extending in L axis direction, paragraphs [64-70, as depicted in Figs. 2-5).  
Regarding claim 16,  Wade teaches (see Figs. 1-14) further comprising a position sensor assembly disposed on the fixed portion or the movable portion (i.e. as position sensor assembly with Hall elements 50, on inner sides of coil(s)26 and 28 on 4, and on corresponding positions on 3, see paragraphs [123-125], e.g. Figs. 10-11).  
Regarding claim 17,  Wade teaches (see Figs. 1-14) that the position sensing assembly comprises a first position sensing element disposed on the movable portion and a second position sensing element disposed on the fixed portion, and the first position sensing element is embedded in the movable portion (i.e. as Hall elements are embedded and disposed on the moving holding body 3 and on the inner peripheral sides of coils 26 (28) on fixed body 4, paragraphs [123-125], e.g. Figs. 10-11).  
Regarding claim 18,  Wade teaches (see Figs. 1-14) further comprising a connecting element (i.e. as coil fixing member 19 which also hold Hall elements, paragraphs [61, 64-70, 76-79, 125]), wherein the position sensing assembly comprises a first position sensing element disposed on the connecting element (i.e. as one of Hall elements is on inner peripheral sides of coils 26 (28) on 19 of fixed body 4, paragraphs [123-125, 76-79, 108,116], e.g. Figs. 10-11), and a second position sensing element disposed on the movable portion (i.e. as Hall elements are on both on the moving holding body 3 and on the inner peripheral sides of coils 26 (28) on fixed body 4, paragraphs [123-125], e.g. Figs. 10-11).
Regarding claim 20,  Wade teaches (see Figs. 1-14)the position sensing assembly and the driving assembly at least partially overlap each other in a direction that is perpendicular to the main axis (i.e. as Hall elements disposed on the moving holding body 3 and on the inner peripheral sides of coils 26 (28) on fixed body 4 they overlap at least partially with driving mechanisms 5, 5, 7 in direction perpendicular to optical L axis, as depicted in Figs. 2-4, 10, 12, paragraphs [61, 64-70, 123-125]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (hereafter Wade, of record) US 20120229926 A1 in view of Yeo US 20140355120 A1 (of record). 
Regarding claim 4,  Wade teaches (see Figs. 1-14) that the first magnetic element has a shape, and the second magnetic element has a tropical shape (i.e. as magnet(s) 23 have general tropical shape e.g. triangular prism shape, paragraphs [67-70, 92], as depicted in Figs. 2-3), but is silent that the first magnetic element has a tropical shape and that second magnet has trapezoid shape. 
However, Yeo teaches in the same field of invention of lens driving device (see Figs. 1-15, Title, Abstract, paragraphs [03, 11-35, 60-70, 97-98, 142-150, 160-174]) and further teaches that the first magnetic element and second magnetic element has a tropical shape and trapezoid shape (i.e. as magnet unit(s) e.g. 510, 1510, 1610 may be  formed in an angular pillar shape, a triangle shape, a trapezoid pillar shape, a polygonal pillar shape or a pillar shape with a chamfer at part of the angular pillar shape so that each corner of the magnet unit may have a value "R" in terms of process or may be curved on the basis of design, e.g. paragraphs [97-98], as depicted Figs. 5, 10, 15, providing that the camera module product can be easily assembled, while AF function and OIS function are more fast responsive and become more reliably operative, paragraphs [11-12, 33-35]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the magnet design and shape to magnets of Wade according to teachings of Yeo where first magnets and second magnets have trapezoid shape in order to provide that the camera module product can be easily assembled, while the AF and OIS functions are more fast responsive and become more reliably operative (see Yeo, paragraphs [11-12, 33-35]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (hereafter Wade, of record) US 20120229926 A1 in view of Lee at al. (hereafter Lee) US 20160320584 A1 (of record).   
Regarding claim 19,  Wade teaches (see Figs. 1-14) teaches connecting element  (i.e. as coil fixing member (19) but is silent about further comprising a connecting circuit, wherein the connecting element comprises a concave portion, and the connecting circuit is electrically connected to the position sensing assembly (50) through the concave portion.
However, Lee teaches in the same field of invention of a lens driving unit and camera module (see Figs. 1-4, Title, abstract, paragraphs [02, 07-21, 148-164] including sensing unit 700) and further teaches connecting circuit (as circuit board 750, paragraphs [148-164], Fig. 2), where the connecting element comprises a concave portion (i.e. as housing side 310 having a concave mounting part 740 for sensor 730, paragraphs [125, 136-139, 148-164), and the connecting circuit is electrically connected to the position sensing assembly through the concave portion (as sensor 730 is connected to circuit board 750 through concave mounting part 740, paragraphs [159, 162-164], so that through this structure, one surface of the sensor part disposed at the sensor mounting part may face the first magnet and another surface of the sensor part (730) may be coupled to the circuit board).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the structure design of the connecting circuit, position sensor and the connecting element concave part according to teachings of Lee to the fixing member 19 with position sensing assembly of Wade in order to provide structure, where one surface of the sensor part is disposed at the concave sensor mounting part may face the sensing magnet and another surface of the sensor part may be coupled to the circuit board, (see e.g. Lee paragraph [163-164). 

Response to Arguments

Applicant's arguments filed in the Remarks dated 07/22/2022 regarding amended claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on pages 6-8 that the cited prior art of Wade does not disclose features of amended claim 1 that (1) “the fixed portion comprises a base” and “the first magnetic element and the second magnetic element are disposed on  the base”, because allegedly elements 24 and 25 are disposed on movable parts. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Wade teaches and renders obvious all limitations of claim 1, as Wade teaches (see Figs. 1-14) an optical element driving mechanism (lens drive device, 1, see e.g. Abstract, paragraphs [02, 07-14, 61-71, 74-82, 87-96]), comprising: 
a movable portion for connecting to an optical element (i.e. as first and second holding body 2, 3, holding photography lens in lens holder 12, e.g. paragraphs [61-71]), wherein the optical element has a main axis (photography lens has optical axis L, paragraphs [63-66], Figs. 1-5; 
a fixed portion (fixed body 4, also the body 3 that is fixed with respect to body 2, paragraphs [64-67]) comprising a base (i.e. as e.g. 3 has spacer 16, fixing member 14, and e.g. 4 has base 18 with 20, coil fixing member 19, paragraphs [64-67, 77-78, 98], Figs. 2-4), wherein the movable portion is movably connected to the fixed portion (i.e. as 2,3 are movably connected to 4, and 2 is movably connected to 3, via plate springs 8, 9 and suspension wires 10, paragraphs [64-65], Figs. 2-5); and 
a driving assembly disposed on the movable portion or the fixed portion for driving the movable portion moving relative to the fixed portion (as first drive mechanism 5 for driving 2 in L (z) direction, second drive mechanism 6 for driving 3 with 2 in left-right (y) direction, and third driving mechanism 7 for driving 3 with 2 in front-back (x) direction, disposed on 4, 3 and 2, paragraphs [64-74], Figs. 2-5),   
wherein the driving assembly (5, 6, 7) comprises:
a first magnetic element disposed on the base (i.e. as coil 26 with coil fixing member 19 disposed on base 18 of 4, and also as second magnet 25 disposed on fixing member 14 and spacer 16 of 3, paragraphs [61, 67], e.g. Figs. 2-4), 
a second magnetic element disposed on the base (i.e. as first drive magnet 23 with plate 35 disposed on spacer 16 of 3, paragraphs [67-70, 98], Figs. 2-4), and 
a third magnetic element disposed on movable portion (i.e. as first drive coil 24 disposed on flange 13b part of movable lens holder 12 of 2, and also as second drive magnet 25 on 14 of  second holding body 3 that is movable relative to 4, paragraphs [67-75, Figs. 2-5) and between the first magnetic element and the second magnetic element (as e.g. 24 is between 26 and 23, and also as  25 is between 26 and 23, as depicted in Figs. 2-4, paragraphs [67-75]).  
Specifically, Wade teaches the movable portion for connecting to an optical element (i.e. as first and second holding body 2, 3, holding photography lens in lens holder 12, e.g. paragraphs [61-71]), wherein the optical element has a main axis (photography lens has optical axis L, paragraphs [63-66], Figs. 1-5) and the fixed portion, as fixed body 4, also the body 3 that is fixed with respect to body 2, paragraphs [64-67]) that comprising a base (i.e. as e.g. 3 has spacer 16, fixing member 14, and e.g. 4 has base 18 with 20, coil fixing member 19, paragraphs [64-67, 77-78, 98], Figs. 2-4). Specifically in addition to body 4, the body 3 is also considered  fixed because it is fixed with respect to movable lens holding body 2, (see paragraphs [64-67]). The claim limitations do not recite that there is a one single base component that is absolutely fixed with respect to all other movable parts, not does the claim define a fixed reference frame to which the movable and fixed objects can be related. Wade further teaches a first magnetic element disposed on the base (i.e. as coil 26 with coil fixing member 19 disposed on base 18 of 4, and also as second magnet 25 disposed on fixing member 14 and spacer 16 of 3, paragraphs [61, 67], e.g. Figs. 2-4), a second magnetic element disposed on the base (i.e. as first drive magnet 23 with plate 35 disposed on spacer 16 of 3, paragraphs [67-70, 98], Figs. 2-4), and 
a third magnetic element disposed on movable portion (i.e. as first drive coil 24 disposed on flange 13b part of movable lens holder 12 of 2, and also as second drive magnet 25 on 14 of  second holding body 3 that is movable relative to 4, paragraphs [67-75, Figs. 2-5) and between the first magnetic element and the second magnetic element (as e.g. 24 is between 26 and 23, and also as  25 is between 26 and 23, as depicted in Figs. 2-4, paragraphs [67-75]). Therefore, the cited art of Wade teaches all limitations of claim 1 including the limitations noted under issue (1) above. 
No additional substantial arguments were presented after page 8 of the Remarks dated 07/22/2022.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872